     5:19-cv-03459-DCC       Date Filed 01/27/21    Entry Number 36      Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF SOUTH CAROLINA
                             ORANGEBURG DIVISION

Robert Sawyer,                   )                Case No. 5:19-cv-03459-DCC
                                 )
                   Petitioner,   )
                                 )
v.                               )                          ORDER
                                 )
Warden FCI Estill,               )
                                 )
                   Respondent.   )
________________________________ )

      Petitioner, proceeding pro se, is seeking habeas corpus relief pursuant to 28

U.S.C. § 2241. In accordance with 28 U.S.C. § 636(b) and Local Civil Rule 73.02(B)(2),

(D.S.C.), this matter was referred to United States Magistrate Kaymani D. West for pre-

trial proceedings and a Report and Recommendation (“Report”). On April 14, 2020, the

Magistrate Judge issued a Report recommending that the Petition be dismissed without

prejudice and without requiring Respondent to file a Return. ECF No. 17. The Magistrate

Judge advised Petitioner of the procedures and requirements for filing objections to the

Report and the serious consequences if he failed to do so. Petitioner has filed no

objections, and the time to do so has passed. 1




      1 Petitioner requested and received multiple extensions of time to file objections to
the Report. ECF No. 21, 23, 27, 28, 30, 31. The last deadline for Petitioner to file
objections expired on October 21, 2020.
                                           1
     5:19-cv-03459-DCC        Date Filed 01/27/21    Entry Number 36      Page 2 of 2




       The Magistrate Judge makes only a recommendation to this Court.                  The

recommendation has no presumptive weight, and the responsibility to make a final

determination remains with the Court. See Mathews v. Weber, 423 U.S. 261 (1976). The

Court is charged with making a de novo determination of any portion of the Report of the

Magistrate Judge to which a specific objection is made. The Court may accept, reject, or

modify, in whole or in part, the recommendation made by the Magistrate Judge or

recommit the matter to the Magistrate Judge with instructions. See 28 U.S.C. § 636(b).

The Court will review the Report only for clear error in the absence of an objection. See

Diamond v. Colonial Life & Accident Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (stating

that “in the absence of timely filed objection, a district court need not conduct a de novo

review, but instead must only satisfy itself that there is no clear error on the face of the

record in order to accept the recommendation.” (citation omitted)).

       After considering the record in this case, the applicable law, and the Report of the

Magistrate Judge, the Court finds no clear error and agrees with the recommendation of

the Magistrate Judge. Accordingly, the Petition is DISMISSED without prejudice and

without requiring Respondent to file a Return.

       IT IS SO ORDERED.

                                                        s/ Donald C. Coggins, Jr.
                                                        United States District Judge
January 27, 2021
Spartanburg, South Carolina



                                             2
